Citation Nr: 1455575	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right wrist condition.

2.  Entitlement to service connection for a left wrist condition.

3.  Entitlement to a compensable disability rating for bilateral heel spurs.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1992 and from October 2004 to November 2004, with additional service in the Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for bilateral foot and wrist conditions and continued a noncompensable evaluation for the Veteran's bilateral heel spurs.  

In a September 2012 rating decision, the RO granted service connection for a bilateral foot condition; therefore that issue is no longer on appeal.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

Subsequent to the RO's most recent adjudication of the Veteran's claim in the September 2012 Statement of the Case, additional evidence was associated with the record.  Specifically, the Veteran submitted private medical records directly to the Board.  As the Veteran's claim is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received records in the readjudication of her claim.  38 C.F.R. § 20.1304(c) (2014).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Outstanding Treatment Records

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record.  38 U.S.C.A. § 5103A.  The Board finds this duty to assist has not been met.

In this regard, the Veteran indicated in an April 2011 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, that she received treatment from the Grand Island Clinic for her hand and feet disabilities.  Additionally, the Veteran testified at the January 2014 hearing that she received treatment from Dr. W.  The Board notes that documents in the Veteran's service treatment records show that the same Dr. W. practiced at the Grand Island Clinic.  There is no indication in the claims file that the RO made any attempt to obtain records from the Grand Island Clinic.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to these claims, those records should be obtained.

Remand is also required to obtain outstanding VA treatment records.  At the January 2014 hearing, the Veteran testified that she received treatment at a VA medical center through November 2013.  However, the last VA treatment records in the claims file are dated from April 2012.  Upon remand, the RO should attempt to locate any outstanding VA treatment records from April 2012 to the present.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Increased Rating Claim

VA's duty to assist also includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

With respect to the Veteran's increased rating claim, the Board notes that the Veteran was last afforded a VA examination to assess the severity of her service-connected heel spurs in August 2012, over two years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Moreover, in a January 2014 letter, the Veteran's podiatrist indicated that the Veteran had developed additional pain.  Accordingly, as the Veteran has effectively alleged a worsening of her heel spur symptoms, the Board finds that a contemporaneous VA examination is needed to determine the current severity of her service-connected heel spur disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Service Connection Claim

Further development is also required prior to adjudicating the Veteran's claim for service connection for a left and right wrist condition.  

The Veteran seeks service connection for a bilateral wrist condition, on the basis that she developed the condition while in service.  The Board notes that the Veteran's service treatment records indicate that the Veteran was treated for numbness in both hands and diagnosed with probable bilateral carpal tunnel syndrome while in service in 1992.  At the January 2014 hearing, the Veteran testified that she was provided with wrist braces while in service, which alleviated some, but not all of the pain.  She testified that she wore the braces for six months and that she still experiences the same pain in her hands and wrists.  She further testified that she experiences pain and numbness in her hands "all over" from her thumb to her little fingers.  The Veteran also testified that there is no difference between the symptoms she experienced in 1992 and the symptoms she experiences now.  

A January 2014 private treatment note shows that the Veteran complained of bilateral hand numbness.  She reported hand tightness, numbness, tingling, and soreness, with onset in 1991 and becoming worse over time.  Nerve conduction studies showed "evidence of bilateral median sensorimotor neuropathy about the wrist, classified as bilateral carpal tunnel syndrome, right worse than left."  She was diagnosed with bilateral carpal tunnel syndrome, bilateral median neuropathy about the wrist, and bilateral median neuritis, hypoesthesia and muscle weakness.  

The Veteran was afforded a VA examination in August 2012.  The examiner noted that the Veteran reported tingling in the 4th and 5th fingers bilaterally.  After examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with ulnar neuropathy bilateral.  The examiner opined that the Veteran's current bilateral wrist condition was less likely than not incurred in or caused by numbness in both hand that occurred January 3, 1992.  The examiner acknowledged that the Veteran was treated in service for bilateral carpal tunnel syndrome.  However, the examiner noted that "on follow-up January 28th, 1992 it was noted veteran was recovered without complications."  The examiner also noted that "no further records indicate further problems with carpal tunnel syndrome."  The examiner concluded that the Veteran's symptoms are consistent with ulnar tunnel syndrome, and, because there is no mention evidence in the service treatment records of ulnar tunnel syndrome, "the evidence does not support the claim."

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the August 2012 examination and opinion are inadequate for several reasons.  First, the examiner's opinion seems to be based, at least in part, on an inaccurate factual basis.  Specifically, the examiner referenced a January 28, 1992, treatment note in concluding that the Veteran had no further complications after her January 3, 1992, in-service diagnosis of bilateral carpal tunnel syndrome.  However, after reviewing the service treatment notes, it appears to the Board that the January 28, 1992, treatment note in question was not referencing carpal tunnel syndrome, but actually seems to be referencing the Veteran's recent cesarean section.  The January 28, 1992 treatment note states, "Pt. well recovered from C/S (2 mo. ago) no complications. Pt. is able to be put on full flying status."  The Board notes that the Veteran underwent a cesarean section in November 1991, or two months before the treatment note was written.  Moreover, the Veteran testified at the January 2014 hearing that the examiner's description of her symptoms was inaccurate.  

Additionally, as noted above, since the examination, additional evidence has been associated with the claims file which shows current diagnoses of bilateral carpal tunnel syndrome, bilateral median neuropathy about the wrist, and bilateral median neuritis, hypoesthesia and muscle weakness.  This evidence further renders the examiner's observation that the Veteran has had no further symptoms of carpal tunnel syndrome inaccurate.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Based on the foregoing, the Board finds that the August 2012 VA opinion is inadequate because the examiner does not appear to have considered all relevant facts, including competent lay evidence of symptoms ever since service and medical evidence of treatment for bilateral carpal tunnel syndrome.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  In light of these circumstances, including the factual inaccuracies in the examination report, the Veteran should be afforded another VA examination to assess the nature and etiology of the Veteran's currently diagnosed bilateral carpal tunnel syndrome, bilateral median neuropathy about the wrist, and bilateral median neuritis, hypoesthesia and muscle weakness.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers who have treated her for bilateral heel spurs and for a bilateral wrist condition.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  

In particular, obtain all of her outstanding records from the Grand Island Clinic.  All attempts to locate these records must be documented in the claims folder.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

Additionally, obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from April 2012 to the present.  If no such records are located, that fact should be documented in the claims file.

2. After any outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA podiatry examination to assess the current severity of her service-connected bilateral heel spurs.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted. 

The examiner should specifically describe the current severity and all manifestations associated with the Veteran's bilateral heel spurs.

The examiner should also note whether observed symptoms of the foot are attributable to the Veteran's heel spurs, plantar fasciitis, or some combination of the above, as the Veteran's heel spurs and plantar fasciitis are rated as separate disabilities with separate symptoms.

Any and all opinions must be accompanied by a complete rationale.

3. After any outstanding treatment records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and likely etiology of any bilateral wrist conditions.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

The examiner should provide an opinion as to whether it is at least as likely than not that the Veteran's bilateral wrist condition, variously diagnosed as bilateral carpal tunnel syndrome, bilateral median neuropathy about the wrist, and bilateral median neuritis, hypoesthesia and muscle weakness, had its onset in service, or is causally related to active service, to include the documented bilateral carpal tunnel treatment in January 1992.  

In offering any opinion, the examiner is advised that he cannot rely on the lack of contemporaneous medical records for his negative opinion.  Rather, he must consider and address the Veteran's lay statements regarding the onset of her bilateral wrist condition, in addition to considering the Veteran's lay statements regarding the nature and reoccurrence of her symptomatology.  See Dalton, supra. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




